PER CURIAM.
AT & T Communications, Inc., appeals an order of the Unemployment Appeals Commission affirming the decision of the appeals referee. We affirm.
There is no evidence in the record to support appellant’s allegation that the employee engaged in misconduct; accordingly, the appeals referee properly concluded that *178appellant did not meet its burden of proving misconduct. “The appeals referee is the fact finder in a hearing to determine eligibility for unemployment compensation benefits.” Kan v. P.G. Cook Assoc., 566 So.2d 932, 933 (Fla. 3d DCA 1990). The decision of the appeals referee is supported by competent substantial evidence, Kan; Hines v. Department of Labor & Employment Sec., 455 So.2d 1104 (Fla. 3d DCA 1984); Sanchez v. Department of Labor & Employment Sec., State of Fla., Unemployment Appeals Comm’n, 411 So.2d 313 (Fla. 3d DCA 1982), and was properly affirmed by the Commission. We therefore affirm the Commission’s order.
Affirmed.